88 Mich. App. 435 (1979)
276 N.W.2d 916
PEOPLE
v.
FACE
Docket No. 77-3937.
Michigan Court of Appeals.
Decided February 6, 1979.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald C. Zellar, *437 Prosecuting Attorney, and Mark I. Leach, Assistant Attorney General, for the people.
Donald L. Sanderson, for defendant on appeal.
Before: ALLEN, P.J., and V.J. BRENNAN and M.F. CAVANAGH, JJ.
M.F. CAVANAGH, J.
The facts here are not at all in dispute. Between October 1 and October 7, 1976, defendant negotiated $2,000 worth of bad checks in both Lenawee and Hillsdale Counties in violation of MCL 750.249; MSA 28.446. On October 15, 1976, she was arrested in Lenawee County and placed in jail pending trial. On October 19, 1976, a "hold" was placed on her due to a Hillsdale County warrant. On December 1, 1976, defendant was placed on probation in Lenawee County with the first six months to be served in the county jail, with credit given for the time spent in jail awaiting sentence. Upon her release on March 10, 1977, defendant was formally arrested in Hillsdale County and placed in jail, where she stayed until posting bond on March 17, 1977.
On March 21, 1977, defendant pled guilty to the charge and on April 4, 1977 was placed on probation for five years. On April 12, 1977, defendant was arrested for violating the terms of her probation and was sentenced on April 26, 1977, to 3 to 14 years imprisonment. No credit was given for time previously served. On August 22, 1977, a hearing was held on defendant's motion to modify this sentence. There the judge ruled that defendant was entitled to credit on her sentence for the period of April 12 to April 26, 1977, when she was in jail awaiting sentencing for the probation violation. However, she was not given credit for the period from October 15, 1976, to March 10, 1977, *438 when she was serving her six-month term in the Lenawee County jail. Nor was she given credit for the period from March 10 to March 17, 1977, when she was in the Hillsdale County jail because she could not post bail. Defendant now appeals as a matter of right.
Defendant raises two issues for our review and they can be stated as follows:
I. Where defendant was eventually imprisoned for violation of probation, was she entitled to credit for time served in jail due to her inability to post bond pending arraignment on the charge that led to the probation?
II. Where defendant was eventually imprisoned for violation of probation, was she entitled to credit for time served pursuant to charges in another county, when a "hold" was put on her while serving time in the other county, but when no formal charges were brought in this case until after her release?
We answer both questions in the affirmative.
The statute here involved is MCL 769.11b; MSA 28.1083(2) and it reads:
"Whenever any person is hereafter convicted of any crime within this state and has served any time in jail prior to sentencing because of being denied or unable to furnish bond for the offense of which he is convicted, the trial court in imposing sentence shall specifically grant credit against the sentence for such time served in jail prior to sentencing."
It should be remembered that the statute is remedial and:
"* * * should be liberally construed to effectuate the salutary purpose sought to be achieved by the Legislature in its enactment." People v Groeneveld, 54 Mich *439 App 424, 427; 221 NW2d 254 (1974), lv den 393 Mich. 814 (1975).
That purpose is:
"* * * to equalize as far as possible the status of the indigent and the less financially well-circumstanced accused with the status of the accused who can afford to furnish bail." People v Pruitt, 23 Mich. App. 510, 513; 179 NW2d 22 (1970).
In order to put defendant in the same position as one who could have posted bail, it is necessary to give her credit for the seven days spent in the Hillsdale County jail pending her arraignment on the bad check charge. Defendant's six-month term in the Lenawee County jail had expired and the sole reason for the week-long imprisonment in the Hillsdale County jail was her inability to post bond.
In coming to this conclusion we rely upon People v Groeneveld, supra, pp 427-428, and the proposition that:
"To be entitled to credit, the time spent in confinement must `bear an intimate and substantial relationship to the crime for which such person is subsequently convicted.'"
We conclude that such a nexus exists between defendant's confinement awaiting her bad check charge and her conviction for violating the probation imposed for the bad check charge.
There remains the question of whether defendant is entitled to further credit for the time served in the Lenawee County jail. Reviewing again the applicable statute, it is difficult to credit the arguments defendant proffers. The time spent *440 in the Lenawee County jail was for a sentence imposed in another case. Nor was bail in the Hillsdale County bad check case set until after defendant was released from jail in Lenawee County. Thus, no time was served in Lenawee County "because of being denied or unable to furnish bond". Nor was the time served "for the offense of which he is convicted". See People v Finn, 74 Mich. App. 580; 254 NW2d 585 (1977), and People v Risher, 78 Mich. App. 431; 260 NW2d 121 (1977), for somewhat analogous situations.
Defendant's reliance on People v Chattaway, 18 Mich. App. 538; 171 NW2d 801 (1969), and People v Donkers, 70 Mich. App. 692; 247 NW2d 330 (1976), is misplaced. In these cases defendant was arrested for a crime while serving a sentence in another case. He was given credit for the time served from the date of his arrest, since he was unable to furnish bond while serving the time. The Court in Chattaway, supra, p 543 stated:
"We hold that the statute entitles a convicted person to sentence credit without regard to the reason why he was denied or unable to furnish bond." (Emphasis added.)
Here, however, no arrest took place in the Hillsdale County charge until after defendant was released from the Lenawee County jail. Thus, there is no basis at all for the contention that the detention was due to defendant's inability to set bail. At least in Chattaway, supra, and Donkers, supra, the inability to post bond was one of the reasons for defendant's incarcerations.
We also are not persuaded by defendant's argument that a "hold" is equivalent to an arrest.
However, we are persuaded that defendant should be given credit for this time for the reason *441 that the effect of the action taken by the authorities in waiting to arrest defendant until after she served the Lenawee County sentence is to impose consecutive sentences upon her. Defendant could have been sent to Hillsdale County for arraignment at the time the "hold" was placed on her. If that had occurred, defendant would have been denied bail in the Hillsdale County case and Chattaway, supra, and Donkers, supra, would be applicable, entitling her to credit for the time subsequently served in Lenawee County. Instead, however, the authorities delayed arresting defendant, thereby circumventing Donkers, supra, and Chattaway, supra. Because of this delay, defendant lost the benefit of concurrent sentencing, which is required absent explicit statutory authority to the contrary, People v Lawson, 75 Mich. App. 726, 730; 255 NW2d 748 (1977). Such a result seems particularly unfair in this case, especially when it is noted that the offenses in Hillsdale and Lenawee counties both occurred in the same week.
In People v Patterson, 392 Mich. 83; 219 NW2d 31 (1974), the Court denied credit for pretrial incarceration in a consecutive sentence situation. While Patterson is distinguishable from this case for that reason, its reasoning is noteworthy. There, the Court interpreted MCL 769.11b; MSA 28.1083(2) in such a way as to avoid undermining a statute permitting consecutive sentencing. Here, MCL 769.11b; MSA 28.1083(2) should be interpreted so as to avoid imposing consecutive sentences in a situation where such sentences are not authorized.
We do so interpret it here and allow defendant credit from the date of the "hold", October 19, 1976, until her release from the Lenawee County jail, March 10, 1977, a period of 143 days.
*442 Accordingly, we modify the sentence imposed below to allow defendant a total credit of 150 days.
ALLEN, P.J., concurred.
V.J. BRENNAN, J. (dissenting).
I must dissent.
As stated by the majority, the defendant served six months in jail on the Lenawee County charge.
Upon release, defendant was arrested in Hillsdale County and spent seven days in jail until posting bond. Defendant then pled guilty to the Hillsdale County charge and was sentenced to probation only, no incarceration. At this point, due to the discretionary nature of a sentence of probation, this Court can only assume that the prior incarceration was then taken into account by the sentencing court. Upon the new conviction of violation of probation, the sentencing court was free to impose the 3- to 14-year term with credit only for the time spent in jail awaiting sentence on the violation, namely, the 14 days between April 12, 1977, and April 26, 1977.